Citation Nr: 1200312	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to PTSD.

3.  Entitlement to service connection for a right hip disability, to include as secondary to PTSD.

4.  Entitlement to service connection for paralysis of the right common peroneal nerve (right foot drop), to include as secondary to PTSD.

5.  Entitlement to a Specially Adapted Housing (SAH) grant.   

6.  Entitlement to a Special Home Adaptation (SHA) grant. 

7.  Entitlement to an automobile allowance or specially adapted equipment. 

8.  Entitlement to special monthly compensation based upon the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  He earned a Purple Heart Medal during service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  

The Veteran was afforded a June 2011 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.  

At the hearing, the Veteran reported that he had a right knee disability as a result of the November 1995 motor vehicle accident.  The issue of service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a lumbar spine and cervical spine disabilities, a Specially Adapted Housing (SAH) grant, home adaptation grant, entitlement to an automobile allowance or specially adapted equipment, and special monthly compensation based upon the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cause of the November 13, 1995 motor vehicle accident was alcohol use associated with service-connected PTSD.

2.  The current right hip disability is a residual of an injury sustained in the November 13, 1995 motor vehicle accident.

3.  The current paralysis of the right peroneal nerve is a residual of an injury sustained in the November 13, 1995 motor vehicle accident.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a paralysis of the right peroneal nerve are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties regarding these claims.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

I.  Service connection claims

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310, effective from October 10, 2006, to incorporate explicitly the holding in Allen. 71 Fed. Reg. 52,744 -52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Inasmuch as these substantive changes do not affect the claims being decided in this case, the Board need not determine which version of the law applies. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual background

During service, the Veteran was injured in combat.  He had a shrapnel wound in his left thigh and tibia and a gunshot wound in his right back.  He was awarded a Purple Heart Medal for these injuries.  However, service treatment records do not show any findings relating to the right hip or foot.    

Service connection has been in effect for PTSD since August 10, 1992.  The disability has been evaluated as 70 percent since that date.  The Veteran has also been in receipt of a total rating for compensation based on individual unemployability since August 10, 1992.  
 
A November 1993 VA examination report reflects that the Veteran resumed alcohol consumption in order to cope with the increased PTSD symptoms.  

In May 1995, the Veteran reported that his PTSD symptoms had increased and precluded gainful employment.  He was taking a significant amount of medication to cope with his symptoms.  

In November 1995, the Veteran sustained injuries in a motor vehicle accident.  Records received from the Florida Department of Highway Safety and Motor Vehicle show that he crashed his vehicle into a tree in a single vehicle accident.  

The investigator suspected alcohol was involved.  The Veteran had reportedly told the investigator at the scene that he had drunk "too much."  A blood alcohol test showed the Veteran's blood alcohol level to be approximately twice as high as the legal limit.  He received a driving under the influence (DUI) citation.  

Emergency room records from the accident show that the Veteran reported low back pain, but denied neck pain.  Clinical examination showed a severe laceration of the left eyelid and eyebrow.  The examiner commented that the "lateral C-spine with swimmer's view is negative by me."  However, he found a complex right acetabular fracture and right hip dislocation.  Although the blood alcohol content was unavailable, he observed an alcohol odor.  He assessed motor vehicle trauma with acetabular fracture and hip dislocation and facial lacerations.  He ordered an immediate CT scan of the abdomen and brain followed by complete X-rays of the cervical spine and lower extremities.  He admitted the Veteran to the intensive care unit (ICU).  

Neurology testing in December 1995, revealed right lumbosacral plexopathy with complete denervation of lower leg muscles innervated by the perional component of the sciatic nerve.  Right hip X-rays showed that the Veteran had plates, screws, and pins in place to stabilize the acetabulum fracture.  

Private medical records, dated in January 1996, reflect that the Veteran had sustained multiple serious fractures from the November 1995 accident and required extensive rehabilitation.  

In April 1996, the Veteran continued to report right hip and thigh pain.  There was atrophy in his right thigh and calf musculature and had persistent right foot drop.  However, he was ambulatory with a cane.  There was diminished sensation to light touch and pin prick and an ankle reflex was absent.  The examiner diagnosed healing fracture of the right hip and sciatica of the right lower extremity.  

Private neurology records, dated in April 1996, reflect that the Veteran had incomplete sciatic nerve injury following the automobile accident with significant improvement in the sciatic nerve and absence of return of function to common peroneal.  

In November 1998, a treatment provider diagnosed painful right hip and chronic sciatic neuropathy with foot drop.  

In February 1999, the Veteran underwent an open reduction internal fixation for his right hip.  

The Veteran underwent a VA orthopedic examination in July 2007.  He presented in a wheelchair.  He reported using a cane and walker due to his right foot drop that began following the accident.  The examiner diagnosed right foot drop.

In May 2007 through September 2007, the Veteran submitted numerous statements from his friends and treating physicians concerning the circumstances of the November 1995 motor vehicle accident.  Notably, E.G. who served with the Veteran in Vietnam recalled the Veteran having increased PTSD symptoms immediately prior to the accident.  Dr. A.M. treated the Veteran for injuries sustained in the accident and recalled the Veteran relating it to a PTSD induced flashback.  

In June 2007 and October 2008 the Veteran reported that the accident was due wholly to a PTSD flashback and not alcohol or falling asleep while driving.  

An MRI of the right hip taken in September 2007 showed possible subcapital fractures of the femoral head or early avascular necrosis, trochanteric bursitis, atrophy of the right gluteus medius and minimus muscles, and mild bilateral hip joint space narrowing.  

At his June 2011 hearing, the Veteran testified that November was always a difficult month since it triggered memories of his combat stressors.  He recalled that on November 13, 1995 he had visited another former Marine's house.  While he was driving back, he suddenly experienced a flashback of an April 1968 ambush and crashed his vehicle.  He emphatically denied having fallen asleep while driving, any suicide attempt, or alcohol intoxication. 

In June 2011, the Veteran's brother submitted a statement attesting to the severity of the November 1995 accident.  He recalled that he was initially informed the accident was fatal and that the Veteran was close to death during emergency treatment.  

Also in June 2011, the Veteran's wife submitted a statement attesting to his continued psychiatric and physical disabilities.
 
Analysis

(i)  Whether the November 13, 1995 motor vehicle accident is related to service connected PTSD.  

Although the Veteran denies that he was intoxicated at the time of the November 1995 auto accident, the evidence overwhelmingly shows that he was intoxicated and that the investigator attributed the accident to alcohol use.  The Veteran's recent testimony and statements are contradicted by his own reports at the scene of the accident, by the blood testing at the time of the accident, his citation for DUI, and by the findings of the initial treatment providers.    

While the Veteran reportedly told his doctor at some point that the accident was the result of a flash back, he did not report this fact to the accident investigator, even while facing the possibility of a DUI charge.

The Board does not find the Veteran credible in his reports that alcohol was not involved in the accident.  

In general compensation is not payable for disease or injury that is the result of a person's abuse of alcohol.  38 U.S.C.A. § 1110.  This prohibition applies only to primary alcohol abuse disabilities and conditions that are secondary to primary alcohol abuse disabilities.  Allen v. Principi, 237 F.3d 1368, 1375-6 (Fed. Cir. 2001).  Compensation is not precluded for alcohol abuse disabilities that result from a service connected disability.  Id. at 1377.  In Allen, the Court specifically held that compensation was payable for disability that resulted from alcohol abuse secondary to PTSD.

The 1993 VA examination shows that the Veteran's alcohol abuse was secondary to PTSD.  There is no other competent opinion on this question; hence, the evidence is in favor of a conlclusion that the Veteran's alcohol abuse disability was the result of PTSD.  As such, compensation is payable for disability resulting from the alcohol abuse, including the injuries sustained in the November 1995 automobile accident.

(ii) Right hip disability

The medical records following the accident reflect that the Veteran fractured and dislocated his right hip.  During the claims period, the evidence of the nature and extent of the residual right hip disability is limited.  However, a September 2007 MRI confirmed that the Veteran continued to have abnormalities in his right hip and the Veteran reports a continuity of right hip symptoms beginning with the accident.  The Board finds that service connection is warranted for a current right hip disability as secondary to the PTSD related November 13, 1995 accident.  38 C.F.R. § 3.310.   

(iii) Paralysis of the right peroneal nerve (right foot drop)

The medical records show that the Veteran had right extremity sciatica and persistent right foot drop as a result of the accident.  The medical and lay evidence received during the pendency of the appeal indicates the Veteran continues to experience right foot drop.  May 2007 VA examination and May 2011 private physical therapy records.  The Board finds that service connection is warranted for the current right foot drop as secondary to the PTSD related November 13, 1995 accident.  38 C.F.R. § 3.310.   


ORDER

Service connection for a right hip disability is granted.  

Service connection for paralysis of the right peroneal nerve (right foot drop) is granted.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  However, for claims based upon secondary service connection, the United States Court of Appeals for the Federal Circuit has held that the Veteran's assertion that one disability was caused by a service connected condition was insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Service treatment records show that the Veteran reported recurrent back pain upon entering service.  During service, he had a gunshot wound to the left side of his back (thoracic spine).  During a VA examination in October 1969, the Veteran reported injuring his back prior to service in a 1964 motor vehicle accident.  However, clinical examination did not reveal any spinal abnormalities.  

Private medical records, dated in May 1992, reflect that the Veteran reported slight low back pain of an intermittent nature.  He denied ever having significant low back pain.  

In November 1995, upon admission to the emergency room the Veteran complained of low back pain, but denied cervical pain.  Neurological studies taken in December 1995 reflect sciatica of the right lower extremity as related to right lumbosacral plexopathy.  

VA mental health records, dated in February 1996, reflect that the Veteran reported having recent cervical spine surgery due to the November 1995 accident. 

Private treatment records, dated in April 1996, reflect that the Veteran reported that he began having noticeable low back pain following the November 1995 accident.  He noted that he had three compression fractures of the spine from a motor vehicle accident at age 17, but had fully recovered and did not have back pain until now.  

Private medical records from October 2003 reflect that the Veteran had herniated C4/5 disc in his cervical spine.  A more recent MRI of the cervical spine taken in May 2007 reflects continued cervical disc herniation.  

The current medical and lay evidence indicates that the Veteran has significant low back and neck pain.  In October 2007, the Veteran underwent surgery for foraminal stenosis at L4-5.  

In sum, there is evidence of current low back and neck disabilities, evidence that such disabilities may be related to the November 13, 1995 motor vehicle accident that is related to service connected PTSD or may be otherwise related to service.  An examination is needed to determine whether the current low back and neck disabilities are etiologically related to November 1995 accident or are otherwise related to active service.   

Regarding the claims for SAH and an automobile allowance or specially adaptive equipment, the evidence is unclear as to whether the Veteran has complete paralysis of the right peroneal nerve.  SHA is payable if the Veteran has loss of use of the hands due to service connected disability.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.809a (2011).  A decision as to this issue is dependent on whether service connection is established for a neck disability, and whether that disability results in loss of use of the hands.

A VA examination report, dated in July 2007, reflects that the Veteran had full strength in his right ankle dorsiflexion and right great toe extensions.  The examiner did not find muscle atrophy or abnormal muscle tone.  

Physical therapy records from May 2011 reflect that the Veteran had been seen for 32 sessions following cervical and lumbar fusions.  He currently requested a cane with a bicycle grip due to loss of balance when his grip slips with the current cane.  Clinical examinations showed that he had no dorsiflexion reflex in his right foot and toe or right eversion.  However, the therapist established a goal of 3/5 strength for dorsiflexion of the right foot and toe.  Right knee quadriceps and right hip flexion strengths were both measured as 4+/5.  

The therapist noted two losses of balances during gait training with the standard cane, but self correction with the stepping strategy.  He recommended further gait training to improve functional mobility.  He listed a long term goal of independent household ambulation with use of cane after 44 sessions.  

Since the current record is unclear if the Veteran has total loss of use in his right lower extremity, a VA examination is necessary to determine whether the Veteran has complete paralysis of the right peroneal nerve in context of 38 C.F.R. § 3.350(a)(2) criteria and ascertain the overall function of his right lower extremity.  See also 38 C.F.R. § 4.63.  This information is necessary to adjudication the claims for SAH and entitlement to an automobile allowance or specially adaptive equipment.  

Regarding the claim for aid and attendance, the Veteran asserts that he requires constant care to maintain personal hygiene and protect himself from the hazards incident to his daily environment.  However, the July 2007 VA examination report shows that the examiner judged the Veteran to have moderate impairment in bathing and dressing activities, but no impairment in toileting and grooming.  Physical therapy records from May 2011 reflect improvement in the cervical and lumbar range of motion and good strength in the upper and lower extremities.  In June 2011, the Veteran's wife reported that he requires constant care.  A VA examination is necessary to assess the current nature and extent of the Veteran's medical conditions in terms of the aid and attendance criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether any current lumbar spine disability is secondary to the November 1995 motor vehicle accident or is otherwise the result of a disease or injury in service. 

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner must presume the November 1995 motor vehicle accident was due to service connected PTSD symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar back disability is related to the November 1995 accident.  

If no residual lumbar spine disability is found relating to the November 1995 accident, the examiner must provide an opinion as to whether there is clear and unmistakable medical evidence that a low back disability preexisted the Veteran's entrance into active service in September 1966 and that such disability was not permanently aggravated during active service (i.e. underwent a permanent increase in severity).  The examiner is advised that clear and unmistakable evidence is considered evidence that is undebatable.    

If the examiner determines that the low back disability preexisted active service and was permanently aggravated during service, the examiner must describe the nature and extent of the permanent aggravation.  

If the examiner does not find that there is clear and unmistakable evidence of a lumbar spine disability prior to active service, the examiner must opine as to whether any current lumbar spine disability had its onset in service or is otherwise related to a disease or injury in active duty, including gunshot injury to the left side of the back. 

The examiner should provide a rationale for all opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

2.  The Veteran should be afforded a VA examination to determine whether any current cervical spine disability had it onset in service or is otherwise the result of a disease or injury in service. 

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.   He or she should describe the nature and extent of the current cervical spine disability, including any neurological manifestations.  

The examiner must presume the November 1995 motor vehicle accident was due to service connected PTSD symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability is related to the November 1995 accident.  

If the examiner does not find a cervical spine disability related to the November 1995 accident, he or she must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability had its onset in service or is otherwise related to a disease or injury in active duty, including gunshot wound to the left side of the back. 

The examiner should provide a rationale for this opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so. 

3.  The Veteran should be afforded a VA examination to determine whether he has complete paralysis of the right peroneal nerve or whether a cervical spine disability results in loss of use of a hand. 

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  After clinical examination and any testing deemed necessary, the examiner should opine as to the nature and extent of the paralysis in the right peroneal nerve and the overall function of the right lower extremity; and whether a cervical spine disability causes loss of use of a hand.  

4.  Schedule the Veteran for a VA aid and attendance/housebound examination to determine whether his service connected disabilities render him housebound (unable to leave the home to work in a job) or unable to independently perform the daily functions of self-care on a regular basis.  The examiner should review the claims file and note such review in the examination report or in an addendum.

The examiner should opine whether, as a result of his service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself through to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.

The examiner should also opine as to whether the Veteran is substantially confined to his dwelling or the immediate premises as a result of his service connected disabilities, that is, do these disabilities cause him to be unable leave his home in order to earn an income.  The examiner should provide reasons for these opinions.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or whether the inability was based on the limits of medical knowledge.

If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth.

The examiner is advised that Veteran and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions.

If the examiner rejects the lay reports of the Veteran and other laypersons, he or she should provide the reason(s) for doing so.

5.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

6.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


